Chief Justice Lipscomb
delivered the opinion of the Court.'
The note, as appears by the declaration, was payable in good current money of the State of Tennessee, of the value to the sum of monéy promised. If it were necessary to empannel a Jury to enquire of the value of the Tennessee currency, the Jury would be bound by the valuation fixed on by the parties; the only inference we can draw from the expressions used in the note is, that if paid in good Tennessee currency, the maker should make the payment equal in value to specie.
Let the judgment be affirmed.